The present application is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This replies to the application filed 8/19/2021
Claims 1-20 are examined.  
Parent Data17406853, filed 08/19/2021 is a CON of 
15962124, filed 04/25/2018, U.S. Patent #11132707 

PRIORITY
         Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 121 is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows: 
        The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).   
	The limitation that is missing from the parent 15/962124 is 
“property”

The priority date for the claim limitations of the instant application will be the filing date of the claim adding the language missing from the application as filed. That date is 8/19/2021.  

35 USC § 112a
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112a:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The claims is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
NEW MATTER REJECTION 
The following from the independent claims contains new matter for a reason; see bold below.
The limitation that is missing from the parent 15/962124 is 
“property”

New matter must be removed.

WRITTEN DESCRIPTION REJECTION 
The limitation that is missing from the parent 15/962124 is 
“property”

The independent claims are therefore rejected as failing to provide a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 



DOUBLE PATENTING
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as unpatentable over the claims of US Serial No. 15962124. 




				CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-20 is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the abstract idea(s).  
Step 1
The claims fall within one of the four 101 statutory categories. 
Step 2a
The invention data gathers records and updates records. 
The data, a workpiece, could concern anything. 
Here it concerns business records, specifically, records of a sale of something or other. 
Applicant implements the idea using math (blockchain) and a computer. 

The claims steps set forth Math used for Organizing Human Activity such as
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The claims are directed to ORGANIZING HUMAN ACTIVITY updating records w/ MATH (blockchain). Fed Register Vol. 84 No. 4 Monday January 7 2019.  
The claimed records are described as business records.

EXEMPLARY CLAIM 1
1. A device, comprising: 
Generic
a processing system including a processor; and 
generic
a memory that stores a hash ledger and executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
Generic 
receiving a copy of a cryptographic hash for a block of a blockchain, wherein the block comprises first information describing a property and second information that identifies a purchaser of the property;
Data gathering of business records implemented with math
recording the copy of the cryptographic hash for the block of the blockchain in the hash ledger; and 
Generic storing of business records with math
updating permissions in the hash ledger permitting the purchaser to update the hash ledger, 
wherein the hash ledger is only accessible as permitted by the device, 
wherein the hash ledger is maintained separate from the blockchain, and 
wherein the device does not distribute the hash ledger.
Updating business records with math


Given the Patent Eligibility Guidance (PEG), the claims steps set forth
Mental Processes such as
concepts performed in the human mind (including an observation, evaluation, judgement, opinion)
 Certain Methods of Organizing Human Activity such as
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The Independent claims seek to patent a 
MENTAL PROCESS, Concepts Relating To Data Comparisons That Can Be Performed Mentally Or Are Analogous To Human Mental Work
LONG STANDING COMMERCIAL PRACTICE 
FUNDAMENTAL ECONOMICS
ORGANIZING HUMAN ACTIVITY
Inventor computer-implements Long Standing Commercial Practice & Basic Economics. 		
Computer implemented hedging
Bilski
Computer implemented clearinghouse
Alice
Computer implemented gather records of any transaction (who bought/sold what) and update 
HERE


Applicant seeks a patent on any gathering of records and updating them. 
The invention is described as applying to records of a sale, i.e. who bought what.
This fundamental concept of blockchain (cryptographically update business records) is math applied to business and fundamental economics (buying, selling, contracts, agreements) -- ORGANIZING HUMAN ACTIVITY. 
Similar to the clearinghouse in Alice and the computer implemented hedge in Bilski, here the idea is applied generally as pointed out by Applicant’s Specification, computer implementing business on a blockchain.
Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – device, processor, memory, medium to perform the claim steps. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. The steps are computer-implemented, but one could do the calculations with pen and paper, abacus, slide-rule etc. and simply speak or display. The additional elements present only a particular technological environment.
The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. The limitations (those beyond the abstract idea) do not improve the technical field that the abstract idea limitations invoke. Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610). 

A. Concepts Relating To Data Comparisons That Can Be Performed Mentally Or Are Analogous To Human Mental Work
•Anonymous loan shopping (Mortgage Grader)
•Collecting and comparing known information (Classen)
•Comparing data to determine a risk level (Perkin-Elmer)
•Comparing info regarding a sample or test subject to a control or target data (Ambry/Myriad CAFC)
•Comparing new and stored information and using rules to identify options (Smartgene)
•Diagnosing an abnormal condition by performing clinical tests and thinking about the results (Grams)
•Obtaining and comparing intangible data (CyberSource)

B. Concepts Relating To Organizing Or Analyzing Information In A Way That Can Be Performed Mentally Or Is Analogous To Human Mental Work
•Collecting and analyzing information to detect misuse and notifying a user when misuse is detected (FairWarning)
•Collecting, displaying, and manipulating data (Int. Ventures v. Cap One Financial)
•Collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group; West View)
•Collection, storage, and recognition of data (Smart Systems Innovations)
•Creating an index, and using that index to search for and retrieve data (Int. Ventures v. Erie Indemnity I: ‘434 patent)
•Data recognition and storage (Content Extraction)
•Determining a price, using organizational and product group hierarchies (Versata)
•Encoding and decoding image data (RecogniCorp)
•Identification of unwanted files in a particular field (Int. Ventures v. Erie Indemnity II)
•Mental process for logic circuit design (Synopsys)
•Organizing and manipulating information through mathematical correlations (Digitech)
•Relaying mailing address data (Return Mail)
•Retaining information in navigation of online forms (Internet Patents)
•Storing, gathering, and analyzing data (TDE Petroleum)
•Using categories to organize, store and transmit information (Cyberfone)

Step 2b
Viewed as a whole, the claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
The additional element(s) or combination of elements in the claim(s) other than the abstract idea amount(s) to a ‘device’, ‘medium’, ‘processor’ which use generic elements, MPEP 2016.05(d). Applicant specification says additional elements are generic. MPEP 2106.05.
The claim limitations alone or in ordered combination do not improve upon the technical field to which the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of any device itself. 
The additional elements alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are generic activities previously known to the industry. Moreover, these generic limitations do not lead to an integrated practical application because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to an integrated practical application.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
Moreover, mere recitation of a machine or medium in the preamble does not make a claim statutory under 35 U.S.C. 101, as seen in the Board of Patent Appeals Informative Opinion Ex Parte Langemyr (Appeal 2008-1495).  Moreover, mere mention of a piece of a computer or processing device does not confer patentability. Alice Corporation Pty. Ltd. v CLS Bank International ("Alice Corp") 573 US __ (2014). Incorporating the two-step test espoused in its recent decision in Mayo v. Prometheus 566 U.S. ___ (2012), the Court describes a first inquiry as to whether the claims at issue are directed to a patent-ineligible concept. If so, the Court requires a second inquiry as to whether the elements, individually or in combination, “transform” the nature of the claims into a patent-eligible invention. The Court described this second step as a search for an inventive concept, “i.e., an element or combination sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic elements that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something to improved hardware functionality.
The further elements of the claims are merely directed to further abstract ideas and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is generic. There is no improvement in these items, but rather they are invoked as a tool to solve a business problem (targeted marketing), not a technical problem. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation. The additional element merely instruct that the execution of the abstract idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the processor, device, medium do something nongeneric such that Applicant has improved computer functionality. Applicant presents an idea for which computers are invoked as a tool. 
Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, in ordered combination the claim limitations spell out the steps of computer implementing long standing commercial practice on a blockchain using generic technology. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first ¶ of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first ¶, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims dependent on rejected claims and are accordingly rejected.
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. See MPEP § 2161.01(I). 

WRITTEN DESCRIPTION REJECTION 
Applicant's generic claims constrained only by broad steps of (e.g. claim 1)
1. A device, comprising: 

a processing system including a processor; and 

a memory that stores a hash ledger and executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 

receiving a copy of a cryptographic hash for a block of a blockchain, wherein the block comprises first information describing a property and second information that identifies a purchaser of the property; 

recording the copy of the cryptographic hash for the block of the blockchain in the hash ledger; and 

updating permissions in the hash ledger permitting the purchaser to update the hash ledger, 
wherein the hash ledger is only accessible as permitted by the device, 
wherein the hash ledger is maintained separate from the blockchain, and 
wherein the device does not distribute the hash ledger.

A) Just 2 spare sentences in the Specification, the last 2 of ¶ 36 for support.
and
B) Nowhere in the parent US Ser 15/962124 is ‘property’. 
They do not explain the manner and process of making and using the invention, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
When looking to the specification for an explanation of the steps taken, the Applicant appears only to disclose broad generic descriptions that describe the intended results of the claim limitations.  The specification provides that the system functions are performed by software but the disclosure does not provide the programmable instructions or algorithm used by the system processor to achieve the functions. Applicant’s claims are rejected because the specification fails the written description requirement to show possession of the claimed invention. The specification does not disclose the computer and algorithm used in sufficient detail to demonstrate that the inventor possessed the invention or provide details sufficient for a person of ordinary skill in the art to program a general purpose computer to perform the claimed limitations or to reasonably conclude that the inventor is in possession of methods to perform the claimed functions. For more information regarding the written description requirement, see MPEP §2161.01(I).
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed (see MPEP § 2161.01). Here Applicant's claims are directed to generic claims constrained only by the broad steps of the independent claims.  When looking to the specification for an explanation of the steps taken to achieve the claimed determinations, the Applicant appears only to disclose broad generic descriptions and black box diagrams that describe the intended results of the determinations. The generic limitations recited in the claims encompass both disclosed examples and all known methods of performing these functions in the prior art. The claims are rejected because the original disclosure does not support every possible species of the claimed genus. Claims dependent on rejected claims and are accordingly rejected.
For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into both the sufficiency of the disclosed hardware as well as the disclosed software due to the interrelationship and interdependence of computer hardware and software. In order for the written description requirement to be satisfied, the specification must disclose the specific type of microcomputer used in the claimed invention as well as the necessary steps for implementing the claimed function. Further the disclosure must provide sufficient detail such that one skilled in the art would know how to program the microprocessor to perform the necessary steps described in the specification. See MPEP §2161.01- §2163.07(b). The Applicant merely presents broad steps and generic descriptions to achieve the results. Applicant’s claims are rejected because the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate that the inventor possessed the invention or provides details sufficient for a person of ordinary skill in the art to program a general purpose computer to perform the claimed limitations. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b). 
Claims dependent on rejected claims and are accordingly rejected.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for obviousness rejections in this Office Action:
a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

MPEP 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for ALL they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for ALL that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 



Claims 1-19: rejected under 35 U.S.C. 103 over Dietz (US 20190306549) in view of Manning (US 20180308134) in view of Winklevoss (US Pat 10438290)


CLAIM 1, 11, 17
Dietz shows
[Wingdings font/0xA2] a processing system including a processor
Dietz at least Fig 5, ¶ 81, 109
[Wingdings font/0xA2] a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
Dietz at least Fig 5, ¶ 81, 109
[Wingdings font/0xA2] receiving a copy of a cryptographic hash for a block of a blockchain, wherein the block comprises
first information describing a property and  
second information that identifies a purchaser of the property 
Dietz at least Fig 1 and corresponding text, and ¶ 68
Dietz at least ¶ 42, 48
[Wingdings font/0xA2] recording the copy of the cryptographic hash for the block of the blockchain in the hash ledger 
Dietz at least ¶ 42
NOT EXPLICIT in Dietz is property or cryptographic but Dietz had encryption and Manning has equivalent crypto verified and Manning at least Fig 1 has advert, equivalent to property.
It would have been obvious at the time of filing to combine primary reference Dietz and secondary reference Manning. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One would have been reasonably prompted to make the combination. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination would have yielded predictable results.
[Wingdings font/0xA2] updating permissions in the hash ledger permitting the purchaser to update the hash ledger, wherein
Dietz at least ¶ 42, 48
NOT EXPLICIT in Dietz
- the hash ledger is only accessible as permitted by the device,
Winklevoss US Pat 10438290 2:34-3:46, Fig 7B, 7D and corresponding text 
- wherein the hash ledger is maintained separate from the blockchain, and
Winklevoss US 10438290
(146) In embodiments, SVCoin transactions may be published and recorded in a SVCoin token SIDE LEDGER that is separate from an underlying blockchain (e.g., the Ethereum Blockchain). Such a SIDE LEDGER may be provided using a sidechain, for example, a plasma chain, which is separate from the underlying digital asset blockchain that is maintained on the distributed network.

Winklevoss US Pat 10438290 33:4:20-38

- wherein the device does not distribute the hash ledger
Winklevoss US 10438290 at least 
(23) … publishing, by the digital asset exchange computer system to a side ledger, the transaction instructions associated with crediting the respective payment amount of stable value digital asset tokens to each respective digital asset address of the first set of digital asset addresses and the publishing step (h) includes publishing the transaction instructions from the side ledger to the distributed public asset ledger periodically or aperiodically.

Winklevoss US Pat 10438290 4:5-13
It would have been obvious at the time of filing to combine Dietz and Winklevoss - analogous prior art, both blockchain, like the claimed invention. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One would have been reasonably prompted to make the combination because to facilitate the organized transportation. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination would have yielded predictable results.
CLAIM 2, 18
wherein the
[Wingdings font/0xA2] first information comprises a size of the advertisement spot, a format of the advertisement spot, a duration of the advertisement spot, or a combination thereof. 
Dietz ¶ 18-19, 23-25, 47, 54, 98
CLAIM 3, 19
wherein the operations further comprise adding third information to the block, wherein the third information comprises demographic information about a user of the viewer device, an identifier for the user of the viewer device, or a combination thereof, wherein the identifier maintains anonymity of the user
Dietz ¶ 69
Dietz ¶ 2, 48 block with third information hashed before addition to chain
Dietz ¶ 6, 14, 24, 48 each block has user ID, user profile ¶ 9
Manning Fig 13-19, ¶ 190, 197
It would have been obvious at the time of filing to combine Dietz and Miller. Dietz and Miller are analogous prior art, both blockchain. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination would have yielded predictable results.
CLAIM 4
wherein the third information comprises
[Wingdings font/0xA2] demographic information about a user of the viewer device, an identifier for the user of the viewer device, or a combination thereof, wherein the identifier maintains anonymity of the user 
Dietz at least ¶ 51, 59, 62, 68
CLAIM 5
wherein the
[Wingdings font/0xA2] viewer device comprises a data terminal, a mobile device, or an audio/video display device. 
Dietz at least ¶ 44-47
CLAIM 6
wherein the operations further comprise
[Wingdings font/0xA2] notifying the purchaser of the permissions. 
Dietz ¶ 51, 59
CLAIM 7
wherein the
[Wingdings font/0xA2] network element records a copy of a subsequent cryptographic hash in the hash ledger, wherein the subsequent cryptographic hash corresponds to a subsequent block in the blockchain, and wherein the subsequent cryptographic hash is generated by a simple cryptographic hash generation algorithm without proof of work, thereby reducing latency 
in combination with 
Winklevoss US 10438290 9:62-10:37 proof of stake obviates need for proof of work 
CLAIM 8
wherein the subsequent block comprises information including a subsequent purchaser of the advertisement spot 
Dietz Fig 1 and corresponding text, Fig 11 and corresponding text
CLAIM 9 
wherein the operations further comprise: 
[Wingdings font/0x9F]receiving a copy of the blockchain and locating information for an advertisement
Dietz ¶ 22, 44, 108
[Wingdings font/0x9F]comparing a copy of cryptographic hash values recorded in the hash ledger with cryptographic hash values recorded in the blockchain
Dietz ¶ 48-50
[Wingdings font/0x9F]responsive to a determination that the comparing of the cryptographic hash values is identical, providing access to the property
Dietz ¶ 48-50
CLAIM 10 15
wherein the processing system comprises
[Wingdings font/0xA2] a plurality of processors operating in a distributed processing environment
Dietz at least Fig 5, ¶ 81, 109-124
	CLAIM 16
16. The non-transitory, machine-readable medium of claim 15, wherein the processing system comprises
[Wingdings font/0xA2] a network element in a communications network
Dietz Fig 1 and corresponding text and ¶ 6, 42, 49, 117, 121
also
Manning Fig 3-4
also
Winklevoss US Pat 10438290 Fig 1
	CLAIM 12
12. The non-transitory, machine-readable medium of claim 11, wherein the operations further comprise:
[Wingdings font/0xA2] receiving a copy of a subsequent cryptographic hash, wherein the subsequent cryptographic hash corresponds to a subsequent block in the blockchain, wherein the subsequent block comprises information including a subsequent purchaser of the property
Dietz Fig 1 and corresponding text, Fig 11 and corresponding text [Wingdings font/0xA2] recording the copy of the subsequent cryptographic hash in the hash ledger
Dietz ¶ 6, 42, 49, 117, 121

CLAIM 13
13. The non-transitory, machine-readable medium of claim 12, wherein the operations further comprise:
[Wingdings font/0xA2] receiving a copy of the blockchain
Dietz ¶ 22, 44, 108
[Wingdings font/0xA2] comparing a copy of cryptographic hash values recorded in the hash ledger with cryptographic hash values recorded in the blockchain
Dietz ¶ 48-50
[Wingdings font/0xA2] providing a message indicating whether the cryptographic hash values in the blockchain are identical to the cryptographic hash values recorded in the blockchain
Dietz ¶ 48-50
CLAIM  14
14. The non-transitory, machine-readable medium of claim 13, wherein the operations further comprise:
[Wingdings font/0xA2] receiving a request for a copy of the cryptographic hash values recorded in the hash ledger
[Wingdings font/0xA2] providing the copy of the cryptographic hash values responsive to the request
Dietz ¶ 22, 44, 108
Dietz ¶ 48-50

Claim 20 - rejected under 35 U.S.C. 103 over Dietz/Manning/Winklevoss in view of Blake US 20180115538

CLAIM 20
Except for the bracketed below, Dietz/Manning/Winklevoss shows the above and Dietz showswherein the processing system comprises a 
[Wingdings font/0xA2] encrypting, by the processing system, the third information with an encryption key before the adding the third information to the block  
Blocks are added to the chain (Dietz ¶ 18 60 64-66 135) also Manning (¶ 87 181 192 197 198 215 216 219 22 228 229 231) 
Blocks are encrypted 
Dietz ¶ 2 4 42 48 50 51 68
But see

Blake US 20180115538
[0075] The legal entity information may be input to the communication device by way of a web page that displays the required fields. Additional information, such as time and/or date and/or sequence/indexing information may also be added manually or automatically. The legal entity information and any additional information are then encrypted and digitally signed using the private key. A new block comprising the encrypted information and the associated digital signature is added to the blockchain ledger to form a new blockchain ledger. The new blockchain ledger is distributed to the other blockchain nodes, for example in one of the ways described above.

It would have been obvious at the time of filing to combine primary reference and newly cited reference -- analogous prior art, both blockchain, analogous to each other and the claim. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination would have yielded predictable results.

[Wingdings font/0xA2] sending, by the processing system, a decryption key for the third information to the purchaser
Dietz at least ¶ 4, 49, 59, 68 and also Manning ¶ 93
show decryption key was sent to buyer.
It would have been obvious from user device viewer ID (Dietz at least ¶ 4, 49, 59, 68) and demographic (Dietz ¶ 69) in a block and decryption key was sent to buyer (Manning) that user is sent decryption key for the information in that block, including third information (demographic or user device viewer ID).
It would have been obvious from user device viewer ID and demographic (Manning Fig 13-19) in a block and decryption key sent to buyer (Manning) that user is sent decryption key for the information in that block, including third information (demographic or user device viewer ID).
[Wingdings font/0xA2] recording, by the processing system, a copy of a subsequent cryptographic hash in the hash ledger, wherein the subsequent cryptographic hash corresponds to a subsequent block in the blockchain
Dietz at least Fig 5, ¶ 81, 109-124
Dietz ¶ 2, 48 block with third info hashed before addition to chain
Dietz ¶ 6, 14, 24, 48 each block has user ID, user profile ¶ 9 and
Manning ¶ 158, 171 third info added to transaction info block which is added to chain

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681